Petition for Writ of Mandamus Denied and
Memorandum Opinion filed August 27, 2010.
 
 
In
The
Fourteenth
Court of Appeals

NO.
14-10-00724-CR

 
In Re Joseph J. meeks,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
            On
August 2, 2010, relator, Joseph J. Meeks, filed a petition for writ of mandamus
in this Court.  See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see
also Tex. R. App. P. 52.  In the petition, relator asks this Court to
compel the presiding judge of the 10th District Court of Galveston County to set
for a hearing his pro se motion to quash affidavit for probable cause of
arrest and complaint.  
            According
to relator’s petition, he is represented by counsel in the underlying criminal
proceeding.  A criminal defendant is not entitled to hybrid representation.  Robinson
v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State,
906 S.W.2d 481, 498 (Tex. Crim. App. 1995).  The issues relator raises in his pro
se petition for writ of mandamus relate directly to a criminal proceeding
in which he is presented by counsel.  Therefore, in the absence of a right to
hybrid representation, relator has presented nothing for this Court’s
consideration.  See Patrick, 906 S.W.2d at 498.  
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus.  
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Chief Justice Hedges and Justices Yates and Sullivan.
Do Not Publish—Tex. R. App. P. 47.2(b).